Learned, P. J.
We think that under chapter 269, Laws 1880, the writ was properly issued, and that it should not have been quashed either as against the assessors or as against the comptroller. It issued against the assesors, because it was to review their action; against the comptroller, because the roll was in his possession. The case of People v. McLean, 80 N. Y. 254, cited by the defendants, was decided in February, 1880, and did not arise under this act. So of many other cases cited by defendants. The case of People v. Tompkins, 40 Hun, 228, could not have been a case under this act, as will.appear on noticing the time when the certiorari issued. Hor is the return to a certiorari under this act conclusive. The object of the act is *510to have a review, and that, too, on further evidence, if necessary. These objections of the defendants have been settled against them in many cases.
We think that there is nothing in the change made by chapter 201, Laws 1885, of the form of oath to be attached to the assessment roll which affects the question in this case. The assessors had always been required to assess property at its value, and that change in form of the oath did not change their obligation in this respect. Nor can that act be understood to affect a change in or to repeal the law upon which the relator relies, viz., chapter 462, Laws 1853. The only question hére is as to the validity of that law, and of the alleged contracts to carry out which it was passed. It is not contended by the relator on this argument that that part of the act which affects the Rensselaer and Saratoga bridge is valid, because the relator admits that that subject is not expressed in the title. “If a local act contains a subject which is properly expressed in the title, it is valid as to that subject, though not valid as to a subject not expressed.” In re Van Antwerp, 56 N. Y. 267; People v. Briggs, 50 N. Y. 553. As to the taxation of this Troy Union Railroad Company, that subject is expressed in the title of the act in question sufficiently so that the act is not unconstitutional in that view. It appears that this act was passed as the result of an agreement between the city of Troy and those railroads who were to form this new company for the purpose of constructing a Union depot. Whether it is wise for the legislature to pass acts exempting certain property from taxation is not for us to say. This has •often been done in respect to benevolent institutions, and in respect to the property of clergymen. If property of benevolent institutions may be excepted, so may the property of other institutions of a different character. While this act has the form of fixing the amount at which the company is to be assessed, it is practically an act that all property of the company beyond that amount shall be exempt. This may be unjust to other persons, natural and artificial, in the state; but the injustice, if any, is one that we cannot redress. The power is in the legislature. Humphrey v. Pegues, 16 Wall. 244. The order should be affirmed, with $50 costs and disbursements against the appellants.